NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEOFFREY ROBERT LAWSON,                         No. 17-35832

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00184-RMP

 v.
                                                MEMORANDUM*
BRENT CARNEY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                             Submitted April 3, 2019**

Before:      WALLACE, FARRIS, and TROTT, Circuit Judges.

      Washington state prisoner Geoffrey Robert Lawson appeals pro se from the

district court’s summary judgment in his action under 42 U.S.C. § 1983 and the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Jones v. Williams, 791



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1023, 1030 (9th Cir. 2015). We affirm.

       The district court properly granted summary judgment on Lawson’s

RLUIPA claims for damages because RLUIPA does not allow for damages against

state officials sued in their official or individual capacities. See id. at 1031

(recognizing that RLUIPA does not authorize suits for money damages against

state officials in their official or individual capacities).

       The district court properly granted summary judgment on Lawson’s free

exercise claim because Lawson failed to raise a genuine dispute of material fact as

to whether defendants engaged in any conduct that caused a deprivation of his free

exercise rights. See id. at 1031-32 (elements of a § 1983 free exercise claim); Starr

v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (elements for supervisory liability

under § 1983).

       The district court properly determined that Lawson’s claims for injunctive

relief stemming from the temporary suspension of his kosher diet are moot because

there is no dispute that the correctional facility reinstated Lawson’s kosher diet,

and there is no reasonable expectation that defendants will discontinue access to

the diet in the future. See Jones, 791 F.3d at 1031 (a case is moot when there is no

longer a live controversy as to which relief can be granted).

       The district court did not abuse its discretion by denying Lawson additional

opportunities to conduct discovery because Lawson failed to show that he


                                             2                                     17-35832
diligently pursued his previous opportunities or that additional discovery would

have precluded summary judgment. See Qualls ex rel. Qualls v. Blue Cross of

Cal., Inc., 22 F.3d 839, 844 (9th Cir. 1994) (district court abuses its discretion by

denying additional discovery only when movant diligently pursued previous

opportunities and shows that additional discovery would preclude summary

judgment); see also Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir.

2003) (“A district court is vested with broad discretion to permit or deny

discovery, and a decision to deny discovery will not be disturbed except upon the

clearest showing that the denial of discovery results in actual and substantial

prejudice to the complaining litigant.” (citation and internal quotation marks

omitted)).

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also Ninth Cir. R. 28-1(b)

(“Parties must not append or incorporate by reference briefs submitted to the

district court . . . or refer this Court to such briefs for the arguments on the merits

of the appeal.”).

      Lawson’s motion for leave to file a late reply brief (Docket Entry No. 34) is

granted. The Clerk shall file the reply brief submitted at Docket Entry No. 33.

      Lawson’s motions for an extension of time to file a substitute reply brief, a


                                            3                                     17-35832
temporary injunction, and appointment of counsel (Docket Entry No. 34) are

denied.

      AFFIRMED.




                                       4                                 17-35832